Citation Nr: 0836443	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Entitlement to service connection for bronchial asthma 
with remote exacerbation.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has verified active service from June 1988 to May 
1992 and February 2003 to June 2004, and unverified active 
service from January 2001 to April 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that denied the 
veteran's claims of entitlement to service connection for 
degenerative joint disease of the right hip, bronchial asthma 
with remote exacerbation, and hemorrhoids.

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 

The issues of entitlement to service connection for 
degenerative joint disease of the right hip, bronchial asthma 
with remote exacerbation, and hemorrhoids are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.  VA 
will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of these claims.

The veteran contends that his current degenerative joint 
disease of the right hip, bronchial asthma with remote 
exacerbation, and hemorrhoids developed as a result of, or 
were aggravated by, his period of military service.

The evidence of record includes DD-214s for the veteran's 
periods of service from June 1988 to May 1992 and February 
2003 to June 2004.  However, there is an indication that the 
veteran also had active service from January 2001 to April 
2001, and National Guard service from 1994.  It does not 
appear that an attempt to verify these periods of service has 
been made.  On remand, the RO/AMC should obtain verification 
of these periods of the veteran's active service.

Also, it does not appear that the veteran's complete 
treatment records are associated with the claims file.  The 
veteran's private physician offered a statement dated in 
April 2007 that the veteran reported a long history of 
frequent rectal pain and that he had been misdiagnosed with 
hemorrhoids in the military.  The physician stated that he 
performed a fistulectomy, and that the veteran was recovering 
nicely, with almost no hemorrhoid present.  However, no 
treatment records related to this procedure are of record.  
Another private physician offered a statement dated in 
December 2007 that the veteran's spirometry studies showed a 
pattern consistent with asthma and that the environmental 
conditions the veteran experienced in Iraq during service may 
very well have contributed to his condition instead of 
natural progression.  However, no treatment records related 
to this opinion or treatment are of record.  Further, it 
appears that the veteran receives VA medical care for 
conditions not on appeal.  However, it is possible that the 
veteran has received VA medical care for his claimed 
conditions since February 2006, the time of the last VA 
treatment of record.  Because these may include records that 
are pertinent to the veteran's claims, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran was afforded a VA examination in December 2005.  
At the time of the examination, the veteran was diagnosed 
with degenerative joint disease of the right hip, bronchial 
asthma with remote exacerbation, and hemorrhoids, internal 
with evidence of external remnants.  The examiner, however, 
did not offer an opinion as to whether there exists a 
relationship between these conditions and the veteran's 
periods of military service. 

As a VA examiner has not yet rendered an opinion as to 
whether it is as likely as not that the veteran's 
degenerative joint disease of the right hip, bronchial asthma 
with remote exacerbation, and hemorrhoids developed as a 
result of, or were aggravated by, the veteran's periods of 
military service, and such a relationship is unclear to the 
Board, a remand for examinations and etiological opinions as 
to all conditions is necessary to adjudicate the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
periods of National Guard service since 
1994, and his active service from 
January 2001 to April 2001.  If a 
negative response is received, the 
claims file should reflect such. 

2.  Obtain and associate with the 
claims file the veteran's VA treatment 
records from the North Little Rock, 
Arkansas facility from February 2006 to 
the present, his private treatment 
records from John G. Tedford, M.D. as 
to his fistulectomy dated from March 
2007 to the present, and his private 
treatment records from Robert J. 
McGowan, Jr., M.D. as to his asthma 
dated from March 2007 to the present.  
If a negative response is received, the 
claims file should reflect such. 

3.  After the veteran's above-described 
VA and private treatment records have 
been obtained and associated with the 
claims file, schedule the veteran for a 
VA examination to be conducted by an 
examiner with appropriate expertise to 
opine as to the etiology of the 
veteran's degenerative joint disease of 
the right hip.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests, 
including x-rays, should be conducted.  
The examiner's report should include 
range-of-motion findings and findings 
as to any weakness, and should set 
forth all current complaints, findings 
and diagnoses.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's degenerative joint disease of 
the right hip is related to his periods 
of military service.  The rationale for 
the opinion must be provided in a 
legible report.

4.  Schedule the veteran for a VA 
examination to be conducted by an 
examiner with appropriate expertise to 
opine as to the etiology of the 
veteran's bronchial asthma with remote 
exacerbation.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests, 
including x-rays, should be conducted.  

The examiner should consider the 
childhood asthma with which the veteran 
was diagnosed and reported upon entry 
into service and determine if the 
veteran's bronchial asthma with remote 
exacerbation existed prior to entry 
into service.  If the examiner 
determines that the veteran's bronchial 
asthma with remote exacerbation existed 
prior to entry into service, the 
examiner should opine as to whether it 
as likely as not (a 50 percent 
probability or greater) that the pre-
existing asthma was aggravated or 
permanently worsened beyond a natural 
progression as a result of the 
veteran's service.  

If the examiner determines that the 
veteran's bronchial asthma with remote 
exacerbation did not exist prior to 
entry into service, the examiner should 
opine as to whether it is as likely as 
not (50 percent probability or greater) 
that the veteran's bronchial asthma 
with remote exacerbation is otherwise 
related to his periods of military 
service.  

The rationale for the opinions must be 
provided in a legible report.

5.  Schedule the veteran for a VA 
examination to be conducted by an 
examiner with appropriate expertise to 
opine as to the etiology of the 
veteran's hemorrhoids.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests, including x-rays, should be 
conducted. 

The RO must provide the examiner a list 
of the veteran's periods of active duty 
and active duty for training.  The 
examiner should consider the November 
1999 notation of rectal bleeding in the 
veteran's private treatment records and 
determine if the veteran's hemorrhoids 
existed after the veteran's period of 
service ending in 1992.  An approximate 
date of unset is requested.  If the 
examiner determines that the veteran's 
hemorrhoids existed prior to a period 
of active duty for training or active 
duty, the examiner should opine as to 
whether it as likely as not (a 50 
percent probability or greater) that 
the pre-existing hemorrhoids were 
aggravated or permanently worsened 
beyond a natural progression as a 
result of the veteran's service active 
duty for training or active duty.

If the examiner determines that the 
veteran's hemorrhoids did not exist 
prior to entry into service, the 
examiner should opine as to whether it 
is as likely as not (50 percent 
probability or greater) that the 
veteran's hemorrhoids are related to 
his periods of military service.  

The rationale for the opinions must be 
provided in a legible report.

The claims file must be properly 
documented regarding any notifications 
to the veteran as to the scheduled 
examinations.

6.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the veteran's 
claims of entitlement to service 
connection for degenerative joint 
disease of the right hip, bronchial 
asthma with remote exacerbation, and 
hemorrhoids.  Readjudicate the 
veteran's claims considering evidence 
submitted by the veteran subsequent to 
the January 2007 Statement of the Case, 
to include the April 2008 private 
physician statement that the veteran 
had a condition related to the fistula 
tract requiring surgery and not 
hemorrhoids, as well as any additional 
evidence added to the record.  If the 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
claims file must be properly documented regarding any 
notifications to the veteran as to the scheduled 
examinations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




